Per Curiam.
The validity of the special tax levied by the defendants on property, real and personal, located within the boundaries of the Swannanoa Water and Sewer District, under express statutory authority, is not challenged by the plaintiff. He contends that the tax levied on his property located within the boundaries of said district is illegal, because, on the facts admitted at the trial, his property is not and cannot be benefited by the water or sewer lines which have been or *470which may hereafter be constructed within said district. This contention cannot be sustained. See Valley Farms Co. v. Westchester County, 261 U. S., 155, 67 L. Ed., 585. In that case it is held that “property may be included within a district for the construction of a sewer for house drainage, and assessed at its taxable value, although it can derive no benefit from the sewer without a large additional outlay not yet planned, without depriving the owner of the property without due process of law, in violation of the Federal Constitution.” This principle is in accord with the decisions cited in the opinion by Mr. Justice McReynolds.
The judgment is
Affirmed.